Citation Nr: 0613083	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  97-24 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for cervical 
paravertebral myositis, currently rated as 20 percent 
disabling. 

2.  Entitlement to an increased rating for lumbar myositis 
with spondylosis, currently rated as 20 percent disabling. 

3.  Entitlement to a compensable rating for degenerative 
joint disease of the interphalangeal joints of both hands.

4.  Entitlement to a compensable rating for erosive 
gastritis.  

5.  Entitlement to service connection for hiatal hernia, as 
secondary to medication for arthritis.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cataracts.   

7.  Entitlement to service connection for cataracts.   

8.  Entitlement to an effective date earlier than May 4, 
1994, for the grant of an increased rating for cervical 
paravertebral myositis.  

9.  Entitlement to an effective date earlier than May 4, 
1994, for the grant of an increased rating for lumbar 
myositis with spondylosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1962 to March 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In an October 1996 rating decision, the RO, in pertinent part 
assigned an increased (20 percent) rating for cervical 
paravertebral myositis effective from May 4, 1994, and 
assigned an increased (20 percent) rating for lumbar myositis 
with spondylosis, effective from May 4, 1994.

In an October 1997 rating decision, the RO granted service 
connection for erosive gastritis, but denied service 
connection for hepatitis A and C, irritable bowel syndrome, 
hiatal hernia, and for internal bleeding.  Although no 
relevant NOD is of record, the RO issued a statement of the 
case (SOC) in December 1998 that notes that the RO did 
receive an NOD on September 14, 1998.  The SOC addresses 
secondary service connection for hiatal hernia.  In February 
1999, the RO timely received a VA Form 9.  The Board will 
therefore address the claim as secondary service connection 
for hiatal hernia.

In pertinent part of a February 1999 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for cataracts (this issue was previously denied in 
an October 1986 rating decision).  The RO also continued 
noncompensable ratings for gastritis and for degenerative 
joint disease of both hands.  The veteran submitted an NOD, 
the RO issued an SOC, and the veteran perfected an appeal.  
Thus, the Board will also address these issues.

In an October 1996 rating decision, the RO granted increased 
ratings for cervical and for lumbar disorders, both effective 
from May 4, 1994.  Subsequently in October 1996, the veteran 
voiced disagreement with the effective date assigned and 
requested earlier effective dates.  The Board construes the 
veteran's request as a timely notice of disagreement (NOD) 
with the effective date of May 4, 1994, for these increased 
ratings.  No SOC has been issued addressing entitlement to an 
earlier effective date and it is not clear that the veteran 
has withdrawn his NOD.  Thus, a remand is necessary and the 
issues have been added to the title page of this decision to 
reflect the Board's jurisdiction over these matters.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
VAOPGCPREC 16-92.  

Although the veteran requested a hearing, in May 1994, the 
veteran withdrew that request.  

Entitlement to a compensable rating for erosive gastritis, 
entitlement to service connection for hiatal hernia as 
secondary to medication for arthritis, entitlement to service 
connection for cataracts, and entitlement to effective dates 
earlier than May 4, 1994, for an increased rating for 
cervical paravertebral myositis and for an increased rating 
for lumbar myositis with spondylosis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service-connected cervical paravertebral myositis is 
manifested throughout the appeal period by severe limitation 
of motion of the cervical spine, paravertebral muscle spasm, 
and tenderness; cervical spine intervertebral disc syndrome 
has not been shown.   

2.  Service-connected lumbar spine myositis with spondylosis 
is manifested throughout the appeal period by severe lumbar 
spine limitation of motion and paravertebral muscle spasm.

3.  Lumbar spine intervertebral disc syndrome, while not 
pronounced, does produce mild bilateral lower extremity 
sensory deficits.  

4.  Degenerative joint disease of the interphalangeal joints 
of both hands is manifested by painful motion.   

5.  All fingertips can touch the thumbs and median transverse 
fold of the palm. 

6.  Neither left third digit pulley release surgery, nor any 
shoulder disorder has been associated with service-connected 
degenerative joint disease of the interphalangeal joint.  

7.  By rating decision of October 1986, the RO denied service 
connection for bilateral cataracts and properly notified the 
veteran of that decision.  

8.  The veteran did not appeal the October 1986 decision and 
it became final.

9.  Evidence received at the RO since the October 1986 rating 
decision must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
cataracts.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent schedular rating for 
cervical spine limitation of motion are met throughout the 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5021, 5290 (2002). 

2.  The criteria for a 40 percent schedular rating for lumbar 
spine limitation of motion are met throughout the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5021, 
5292 (2002). 

3.  The criteria for a separate 10 percent schedular rating 
for right lower extremity radiculopathy and a separate 10 
percent schedular rating for left lower extremity 
radiculopathy (due to lumbar spine intervertebral disc 
syndrome) are met throughout the appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.123, 4.124a, Diagnostic Code 8520 (2005).

4.  The criteria for a 10 percent rating for degenerative 
joint disease of the interphalangeal joints of both hands are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Codes 5003, 5229 (2005).

5.  An October 1986 RO rating decision, which denied service 
connection for cataracts, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

6.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for cataracts, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  VA 
has made required efforts to notify the veteran of the 
information and evidence needed to substantiate the claims 
addressed in this decision.  The RO provided rating 
decisions, statements of the case, and supplemental 
statements of the case.  VA sent a VCAA notice letter in 
April 2002.  These documents provided notice of the law and 
governing regulations as well as the reasons for the 
determination made regarding his claims.  They told him what 
evidence is needed to substantiate the claims.  

The VCAA letter also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims, including the 
development required of VA in the case of an application to 
reopen a finally decided claim.  VA examination reports are 
associated with the claims files.  All identified evidence 
has been accounted for to the extent possible.  38 U.S.C.A. 
§ 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).

VA provided required VCAA notice after the initial adverse 
decision, which entitles the veteran to a remand for 
readjudication.  Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).  .  In Short Bear v. Nicholson, 19 Vet. App. 
341, (2005), the United States Court of Appeals for Veterans 
Claims (Court) determined that only VA's failure to point out 
what evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Thus, VA has met its 
duty to assist and to notify the veteran, as required by the 
VCAA.  Because VA has pointed out what evidence is needed, no 
unfair prejudice has resulted.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.  
However, the Board is granting the claims for increased 
evaluations and reopening the previously denied claim for 
service connection for cataracts.  Thus, the RO, the agency 
of original jurisdiction, will be responsible for addressing 
any notice defect with respect to the rating and effective 
date elements when effectuating the Board's decision below.

Increased Ratings for Cervical Paravertebral Myositis, for 
Lumbar Myositis with Spondylosis, and for Degenerative Joint 
Disease of the Interphalangeal Joints of both Hands

A May 1986 VA examination report notes arthritic changes of 
the interphalangeal joints of the hands, paravertebral muscle 
spasm in the neck region, lumbar spondylosis, and possible 
old T1 spine fracture, among other disorders.  

In an October 1986 rating decision, the RO granted service 
connection for cervical paravertebral myositis and granted a 
noncompensable rating under Diagnostic Code 5021.  The RO 
granted service connection for lumbar myositis with 
spondylosis and assigned a noncompensable rating under 
Diagnostic Code 5021-5003.  The RO also granted service 
connection for degenerative joint disease of the 
interphalangeal joints of both hands and assigned a 
noncompensable rating under Diagnostic Code 5003.  

In October 1986, the veteran indicated disagreement with the 
ratings assigned and intent to appeal for higher initial 
ratings for the neck, back, and fingers.  The RO did not 
issue an SOC.  

An April 1993 VA outpatient treatment report reflects 
complaint of right hand pain and numbness.

July 1993 VA X-rays showed demineralization of the right 
proximal interphalangeal (PIP) joints, consistent with early 
rheumatoid arthritic change.  A July 1993 outpatient 
treatment report reflects limitation of motion, pain, and 
swelling of the right third finger.  X-rays showed early 
arthritic changes.  A September 1993 VA outpatient treatment 
report reflects chronic myositis and a frozen right shoulder.  
The veteran had received 32 shoulder treatments with little 
improvement.  Also, the right hand was tender, swollen, and 
stiff.  

In August 1993, the veteran reported worsening mastoiditis, 
muscle inflammation, and right hand conditions.  He requested 
an increased rating.  

An October 1993 VA report notes right hand swelling since 
February.  The veteran took Motrin(r), 800 milligrams, as 
needed.  On October 29, 1993, the right third proximal 
interphalangeal joint received an injection of Depo Medrol(r) 
and Xylocaine(r).  Complaint of right hand pain continued in 
November 1993.

In a February 1994 rating decision, the RO continued a 
noncompensable rating for degenerative joint disease of the 
interphalangeal joints of both hands.

In May 1994, the veteran reported that cervical and lumbar 
myositis had caused right shoulder and right arm 
disabilities.  He reported that both hands were swollen and 
that VA provided injections for his hands.

An October 1995 VA hand, thumb, and fingers compensation 
examination report reflects that all fingertips could touch 
the thumbs and the median transverse fold of each palm.  Hand 
grip strength was full, bilaterally, but both wrists had 
positive Tinel's sign (distal tingling on percussion, 
Dorland's Illustrated Medical Dictionary 1527 (28th ed. 
1994)).  Phalen's maneuver was negative (a test for carpal 
tunnel syndrome, Id., at 985).  There was no deficit to 
pinprick.  The range of motion of either wrist was to 80 
degrees of flexion and to 70 degrees of dorsiflexion.  

An October 1995 VA orthopedic compensation examination report 
reflects no swelling, instability, crepitus, or deformity of 
the shoulders or wrists.  The spine had no postural 
deformity, but there was tenderness to palpation over the 
lumbar and cervical paravertebral muscles.  The cervical 
spine flexed and extended to 30 degrees, tilted to 25 degrees 
in lateral bending each way, and rotated 30 degrees each way.  

In October 1995, the lumbar spine flexed to 78 degrees and 
extended to 15 degrees.  It tilted to 20 degrees in lateral 
bending each way and rotated 35 degrees each way.  There was 
objective evidence of pain on all movement.  

Straight leg raising test was positive on both legs.  No 
lower extremity weakness was shown.  There was no Babinski's 
reflex (dorsiflexion of the big toe on stimulating the sole 
of the foot, normal in infants, but in others a sign of 
central nervous system lesion, Dorland's Illustrated Medical 
Dictionary 1435 (28th ed. 1994)).  Patellar and Achilles 
reflexes were 2+ and symmetric.  The relevant diagnoses were 
cervicodorsolumbar paravertebral myositis, bilateral shoulder 
bursitis, and degenerative joint disease of the hands and 
cervical spine by X-rays.  

A May 1996 VA rheumatology clinic consultation report 
reflects that the veteran had poor response to non-steroidal 
anti-inflammatory drug.  The report notes 10 years of 
progressive myalgia and arthralgia.  The report notes 
swelling of the fingers, sometimes.  The veteran's major 
complaint was of neck and back pain that reduced sleep.  The 
report notes that osteoarthritis contributed to the pain, but 
there was no rheumatoid arthritis.  

In October 1996, the RO granted 20 percent ratings for 
cervical paravertebral myositis (Diagnostic Code 5021-5290) 
and for lumbar myositis with spondylosis (Diagnostic Code 
5021-5292).  The RO continued a noncompensable rating for the 
interphalangeal joints of both hands under Diagnostic Code 
5003.  

In an August 1997 substantive appeal, the veteran argued that 
his job as a supply clerk involved typing and lifting, which 
were negatively impacted by arthritis of the fingers and 
spine.

According to a September 1998 VA hand compensation 
examination report, the veteran had received two steroid 
injections in the recent year.  He could not tolerate non-
steroidal anti-inflammatory drugs because of side-effects.  
He currently took Parafon Forte(r) with good pain control.  
Closing the fist was the only reported precipitating factor.  
The veteran reported severe pain in the left middle and ring 
finger PIP joints.  All distal interphalangeal (DIP) joints 
were pain-free.  The veteran could touch all fingertips to 
the thumbs and to the median transverse fold of each palm.  
Grip strength was normal, bilaterally.  The range of motion 
of either wrist was to 80 degrees of flexion and to 70 
degrees of dorsiflexion.  Range of motion of the DIP joints 
of both hands was to 90 degrees of flexion and to zero 
degrees of extension.  X-rays were normal.  The diagnosis was 
degenerative joint disease of the interphalangeal joints of 
both hands.   

An October 1998 VA orthopedic compensation examination report 
reflects multiple complaints, including pain, weakness, 
stiffness, swelling, heat, redness, instability or giving 
away, locking, fatigability, and lack of endurance in all 
areas of the spine.  Lumbar pain radiated to the right lower 
extremity causing cramps and numbness, worse since 1993.  The 
veteran occasionally required help to dress and to bathe.  He 
had received physical therapy from 1993 to 1995.  He worked 
at a computer supply department where prolonged sitting and 
heavy lifting increased the symptoms.  Lumbar flexion was to 
80 degrees, extension was to 25 degrees, lateral bending was 
to 30 degrees, bilaterally, and rotation was to 25 degrees, 
bilaterally.  The last 10 degrees were painful.  There was 
functional impairment due to painful motion as evidenced by 
objective evidence of spasm, weakness, and paralumbar 
tenderness.  Patellar tendon reflexes were 2+.  Achilles 
tendon reflexes were 1+.  The diagnosis was degenerative 
lumbar spondylosis.  

A December 1998 VA electromyography (EMG) study of the lower 
extremities was negative.  

A January 1999 VA outpatient treatment report reflects right 
third finger range of motion to 60 degrees in flexion at the 
PIP joint.  The left third finger had 70 degrees in flexion 
at the PIP joint.  PIP joint extension was full on each side.

In March 1999, the veteran underwent left third digit A-1 
pulley release surgery.  An October 1999 private magnetic 
resonance imaging (MRI) report reflects degenerative disc 
disease at C5-6 with disc protrusion at C3-C6 and 
degenerative changes at C3-C6.  In November 1999, left hand 
surgery had been performed for trigger finger and currently 
the right hand had similar symptoms.  

A March 2000 VA outpatient treatment report reflects that the 
veteran's myositis had also been diagnosed as rheumatoid 
arthritis.  Neck pain radiated to both shoulders, to the back 
of the head, and to the forehead.  Another VA report reflects 
left shoulder acromioplasty in March 2000.  

An April 2000 private EMG study concludes that the upper 
extremities were neurologically normal.  The report notes 
that there could be a left-sided C5 radiculopathy, but a 
recent left shoulder surgery could also have caused that 
result.  

In July 2000, the veteran reported worsening muscle 
inflammation since his prior evaluation.  A June 2000 report 
notes chronic neck pain radiating to the head and shoulders, 
degenerative changes at C3-C6, chronic myositis, and spasm at 
the trapezius.  Also noted was possible lower extremity 
radiculopathy.  

A September 2000 VA orthopedic compensation examination 
report reflects that the claims folder was unavailable.  The 
veteran reported moderate cervical spine pain radiating to 
the left arm with associated left arm and hand paralysis.  He 
reported numbness of both arms, constant on the left, and 
loss of hand strength, worse on the left.  He took Vioxx(r) and 
Norflex(r) for pain with no side effects.  Lumbar therapy 
included physical therapy and transcutaneous electrical nerve 
stimulation (TENS).  There had been no visit to the emergency 
room for the low back in the recent year.  Lifting boxes at 
work and working at the computer aggravated the back.  

During the September 2000 VA examination, the veteran 
reported six flare-ups of cervical pain in the recent year 
severe enough to send him to the hospital for medication.  He 
reported that he could not run, do yard work, or do household 
chores.  The cervical spine flexed to 20 degrees, extended to 
20 degrees, and laterally flexed and rotated to 15 degrees; 
however, while dressing and undressing, he appeared to have 
greater pain-free range of motion.  Mild cervical 
paravertebral muscle spasm was found, although the cervical 
paravertebral muscles were not tender to palpation.  The left 
arm was weak and there was 2 centimeters of left biceps 
muscle atrophy.  Left triceps reflex was absent, while the 
right triceps had 2+ reflex.  Brachioradialis and biceps 
muscles had normal reflexes, bilaterally.  

The September 2000 VA examiner's diagnoses were cervical 
paravertebral myositis; degenerative disc disease at C5-C6; 
and, small central disc protrusions at C3-C6 not producing 
significant impression upon thecal sac with no spinal canal 
stenosis and mild degenerative joint disease by MRI of August 
1999.

A January 2001 VA outpatient treatment report notes complaint 
of severe neck pain since the March 2000 surgery.  The 
veteran also reported left arm weakness, pain, and numbness, 
and right lower extremity pain.  The veteran received a sub-
arachnoid steroid injection.

In March 2001, the veteran reported that shoulder surgery was 
needed in March 2000 because his degenerative joint disease 
had aggravated the shoulder.  He reported that VA orthopedic 
surgeon, Dr. C.B., had opined that cervical osteoarthritis 
caused left shoulder bursitis and frozen shoulder.  

In July 2002, the RO denied service connection for the left 
shoulder disorder as secondary to cervical paravertebral 
myositis.  The veteran did not appeal.

An October 2003 VA outpatient treatment report reflects that 
the veteran received a steroid injection for right humerus 
lateral epicondylitis.  

The veteran underwent a VA orthopedic compensation 
examination in December 2003.  The medical records were not 
available for review.  The veteran complained of constant 
neck pain and dizziness induced by neck movement.  He 
reported temporal frontal headaches associated with neck 
pain.  Sharp neck pain radiated to the shoulder blades and to 
the upper shoulders.  The veteran denied numbness of the legs 
or burning sensation of the upper extremities, but he did 
report constant low back pain and stiffness.  Low back pain 
had worsened since the last VA examination.  He reported that 
a pressure-like sensation radiated to the lower extremities.  
He denied fecal or urinary incontinence, except for urinary 
dribbling.  Lifting and bending produced flare-ups of neck 
pain and low back pain.  He reported that the symptoms 
interfered with his job lifting boxes and supplies.  Neck and 
low back pain restricted walking to 5 minutes.  He used a 
neck brace at home.  

The VA examiner noted that the veteran had no complaint of 
dizziness or bladder trouble, although the examiner had 
already noted complaints of both dizziness and urinary 
dribbling.  The examiner also noted that there was no 
complaint of fever, weight loss, malaise, visual disturbance, 
numbness, weakness, or erectile dysfunction.  Range of motion 
of the cervical spine was to 25 degrees of flexion, 20 
degrees of extension, 7 degrees of right lateral bending, 7 
degrees of left lateral bending, and to 45 degrees of right 
rotation and 45 degrees of left rotation.  Repetitive 
movement increased pain in all planes.  There was no weakened 
movement or lack of endurance.  Neck motion produced palpable 
spasm of the paravertebral and superior trapezii muscles; 
however, the examiner then reported that there was no 
spasticity.  Posture was normal. 

Concerning the thoracolumbar spine, the examiner found 75 
degrees of forward flexion, 5 degrees of extension, 16 
degrees of right lateral bending, 21 degrees of left lateral 
bending, and 30 degrees of left and right rotation.  Pain 
free range of motion, however, was to 75 degrees of flexion, 
5 degrees of extension, 16 degrees of right lateral bending, 
21 degrees of left lateral bending, and 25 to 30 degrees of 
rotation.  Repetitive motion caused increased pain.  There 
was paravertebral muscle spasm and tenderness during 
palpation.  Spine contour and gait were normal.  

A neurological inspection revealed slight sensory deficits to 
light touch and pinprick in the lower extremities.  Muscle 
strength was full, however.  Deep tendon reflexes were normal 
and equal in the upper and lower extremities.  Straight leg 
raising test, Babinski's reflex, Lasèque's sign 
(distinguishes sciatica from hip joint disease, Dorland's 
Illustrated Medical Dictionary 1524 (28th ed. 1994)), and 
Spurling test (foraminal nerve root compression) were 
negative.  Waddell sign (tapping the head sends shock waves 
down the spine to the low back) was negative.  Beneath that 
section of the report, the examiner then addressed 
intervertebral disc syndrome and reported, "See above."  

A January 2004 VA rheumatology clinic report reflects mild 
C5-6 degenerative disc intervertebral osteochondrosis and 
mild lower cervical spine spondylosis.  According to that 
report, there was no lumbar spine abnormality identified.  

A January 2005 VA EMG report concludes that there was no 
upper extremity radiculopathy.  

In February 2005, the veteran received a steroid injection 
for right trochanteric bursitis with gluteal tendinitis. 

Analysis 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The entire medical history is 
reviewed when making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14; see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation).  

The Court held that 38 C.F.R. § 4.40 recognizes that 
functional loss may be due to pain or due to actual impeded 
flexion, as specified in the rating schedule under 38 C.F.R. 
§ 4.71a, and that functional loss caused by either factor 
should be compensated at the same rate.  In other words, 
functional loss due to pain is to be rated at the same level 
as functional loss due to impeded flexion.  Schafrath, supra.  
Significantly, the VA examiners have set forth the ranges of 
painful motion and pain free motion, and the Board has 
considered these carefully.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2005).

The cervical spine has been rated 20 percent disabling under 
Diagnostic Codes 5021 and 5290, for the entire appeal period.  
Effective September 23, 2002, VA revised the criteria for 
Diagnostic Code 5290 and effective September 26, 2003, VA 
published additional rating criteria.  Degenerative arthritis 
of the spine is currently rated under Diagnostic Code 5242.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  In this regard, VA's General Counsel 
(GC) held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary to apply 
both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  VA must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000.  As such, the Board will 
consider the claim for a higher rating for the cervical and 
lumbar spines pursuant to the former criteria during the 
course of the entire appeal, and since the effective date of 
the revision, i.e., September 23, 2002, applying whichever 
version is more favorable to the veteran.  

Because the cervical myositis disability has been rated 20 
percent, the Board need consider only whether there is any 
basis to assign a rating higher than 20 percent.  Under the 
rating criteria of Diagnostic Code 5021 in effect prior to 
September 23, 2002, myositis is rated as degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003, 
in turn, requires that the rating be based on limitation of 
motion with added provisions that, when met, require a 10 
percent or higher rating.  Under Diagnostic Code 5290, 
imitation of motion of the cervical spine warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a maximum rating of 30 percent when limitation of motion 
is shown to be severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2001).  

In this case, the service-connected cervical spine myositis 
is manifested by severe limitation of motion, as shown in 
September 2000 and December 2003 VA examination reports, and 
is also manifested by paravertebral muscle spasm and 
tenderness.  A September 2000 VA examination report notes 20 
degrees of forward flexion.  This is evidence of severe 
impairment.  A December 2003 VA report notes 7 degrees in 
lateral bending, which is also evidence of severe impairment.  
An October 1995 report notes moderate impairment; however, 
because different examiners might describe the same 
disability differently (see 38 C.F.R. § 4.2), the benefit of 
the doubt will be given the veteran.  Gilbert, supra.  Thus, 
a 30 percent rating for limitation of motion of the cervical 
spine is for application.  

The next question is whether Diagnostic Code 5293 may be used 
in this case, that is, whether cervical intervertebral disc 
syndrome is shown.  The question is pertinent because 
Diagnostic Code 5293 provides ratings greater than 30 
percent.  

A 1999 MRI showed disc protrusion at C3-C6 and multiple 
degenerated cervical discs.  The veteran has reported upper 
extremity symptoms and in September 2000, an examiner found 
left biceps muscle weakness and measurable atrophy.  However, 
a January 2005 VA EMG report has ruled out any upper 
extremity radiculopathy.  This EMG report is persuasive 
evidence against a finding of intervertebral disc syndrome.  
Thus, the criteria for any disability rating for 
intervertebral disc syndrome are not more nearly 
approximated.  

On September 26, 2003, new rating criteria were added to the 
rating schedule and the diagnostic code numbers changed.  
Beginning on September 26, 2003, spine disabilities are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revision, the criteria for a rating (for 
intervertebral disc syndrome) based on duration of 
incapacitating episodes over the past 12 months remains the 
same.  Also unchanged is the procedure for combining, under 
38 C.F.R. § 4.25, separate evaluations of the chronic 
orthopedic and neurologic manifestations.  Finally, the 
following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine....................................................
......50

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine..................... 40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine................................................30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or  
abnormal kyphosis..................20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height.......................................................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 
45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can 
be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be considered 
normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range 
of motion is normal for that individual will be 
accepted.

Note (4): Round each range of motion measurement to 
the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

The above rating criteria for limitation of motion of the 
spine, while appearing to be new, are not significantly 
different that that shown in the prior Diagnostic Codes 5290 
and 5292.  Thus, the revisions that became effective on 
September 26, 2003 are not significant, except for the change 
in diagnostic code numbers.  

The revised rating criteria are unclear as to whether VA must 
also consider the DeLuca factors of additional disability due 
to such symptoms as painful motion, weakness; however, the 
Board notes that the schedular rating criteria do not subsume 
38 C.F.R. § 4.40, wherein painful motion evinces a seriously 
disabled joint.  Therefore, the Board will continue to apply 
the DeLuca factors and will assign a rating based on pain-
free motion of the cervical and lumbar spines.  Schafrath, 
supra. 

Concerning DeLuca, however, when the maximum schedular rating 
is in effect for loss of motion of a joint, and the 
disability does not meet the criteria for a higher evaluation 
under any other applicable diagnostic code (after all other 
potential codes have been considered), further consideration 
of functional loss may not be required.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  In this case, the maximum schedular 
rating has been assigned for limitation of motion of the 
cervical spine and no other applicable criteria offer a 
higher rating (for limitation of motion).  Therefore, there 
is no need for further DeLuca inquiry.  

After considering all the evidence of record, the Board finds 
that the evidence favors a 30 percent rating for cervical 
paravertebral myositis throughout the appeal period, based on 
severe limitation of motion.  See 38 U.S.C.A. § 5107 (West 
2002); Gilbert, supra.  The Board will therefore grant a 30 
percent rating.  

Turning to the rating for the service-connected lumbar 
myositis with spondylosis, it has been rated 20 percent 
disabling under Diagnostic Codes 5021 and 5292 for the entire 
appeal period.  The Board need consider whether there is a 
basis to assign a rating higher than 20 percent.  Under 
Diagnostic Code 5292, moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).  

In this case, service-connected lumbar spine myositis with 
spondylosis has manifested throughout the appeal period by 
severe limitation of motion and paravertebral muscle spasm.  
The December 2003 report notes 5 degrees of extension, which 
is evidence of severe impairment.  It is not clear whether 
during flare-ups that severe limitation of motion was not 
present during earlier portions of the appeal period.  In any 
event, the criteria of a 40 percent rating for severe 
limitation of motion of the lumbar spine disability are more 
nearly approximated.  

Diagnostic Code 5293 provides a 60 percent rating where 
pronounced intervertebral disc syndrome is shown.  Although a 
December 1998 EMG ruled-out lower extremity radiculopathy, a 
June 2000 VA outpatient treatment report mentions possible 
lower extremity radiculopathy.  More persuasive on this issue 
of whether lumbar intervertebral disc syndrome is shown, 
however, is the December 2003 VA examination report.  

During the December 2003 VA examination, the neurologist 
found bilateral lower extremity sensory deficits manifested 
by decreased pinprick and light touch.  The examiner then 
addressed intervertebral disc syndrome and reported, "See 
above."  This unclear notation coupled with radiographic 
evidence of lumbar spondylosis and the examiner's finding of 
sensory deficits places the evidence for lumbar spine 
intervertebral disc syndrome at least in relative equipoise. 
The Board will therefore consider a rating for lumbar 
intervertebral disc syndrome.  

Under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, a 60 percent evaluation 
is warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).

The evidence does not reflect that the criteria for a 60 
percent rating for intervertebral disc syndrome are more 
nearly approximated.  Sciatic neuropathy is not shown and 
deep tendon reflexes are not absent.  No incapacitating 
episode is shown (which might also warrant a 60 percent 
rating).  The only radicular symptom is a sensory deficit.  
Comparing this symptom to the criteria of Diagnostic Code 
5293 (effective prior to September 23, 2002), the Board finds 
that the criteria for a 60 percent rating are not more nearly 
approximated.  Because the criteria for a 40 percent rating 
for lumbar spine limitation of motion are met, the Board need 
not consider a 40 percent rating for intervertebral disc 
syndrome; however, because sensory deficits are shown, the 
Board must consider a separate rating for that symptom.  

A separate rating for sensory deficits is authorized by 
38 C.F.R. § 4.14, which has been in effect during the entire 
appeal period.  A separate rating for sensory deficits is 
also authorized by revised Diagnostic Code 5293 (effective 
September 23, 2002) and by Diagnostic Code 5243 (effective 
September 26, 2003). 

As mentioned above, under the revised Diagnostic Code for 
intervertebral disc syndrome, a 60 percent rating is 
available based on total duration of incapacitating episodes 
over the past 12 months.  Because incapacitating episodes of 
at least six weeks during the past 12 months are not shown, a 
60 percent rating is not warranted.  

The Board must next consider the criteria set forth at 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2 (effective 
September 23, 2002), which involves selecting appropriate 
diagnostic codes for both neurologic and non-neurologic 
symptoms.  A 40 percent rating was granted for severe 
limitation of motion, which satisfies the rating for non-
neurologic symptoms.  

Turning to a separate rating for the neurologic symptoms 
associated with the service-connected lumbar spondylosis, 
under 38 C.F.R. § 4.123, sciatic nerve involvement warrants a 
rating no higher than that for moderately severe incomplete 
paralysis.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or very rarely lost.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8520 (2005). 

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124(a). 

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  Greater ratings require more severe symptoms.  

Because mild sensory deficits is the only symptom shown in 
the bilateral lower extremities, the criteria of a 10 percent 
rating are more nearly approximated; however, this applies to 
each lower extremity.   

In this case, the maximum schedular rating has been assigned 
for limitation of motion of the lumbar spine and no other 
applicable criteria offer a higher rating (for limitation of 
motion).  Therefore, there is no need for further DeLuca 
inquiry.  

After considering all the evidence of record, the Board finds 
that the evidence favors a 40 percent rating for lumbar 
myositis with spondylosis throughout the appeal period.  
Moreover, the evidence also favors a separate 10 percent 
rating for right lower extremity sensory deficits and a 
separate 10 percent rating for left lower extremity sensory 
deficits.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  The Board will therefore grant a 40 schedular rating 
for limitation of motion of the lumbar spine and a 10 percent 
rating for the right lower extremity and a 10 percent rating 
for the left lower extremity.  

Turning to the evaluation of degenerative joint disease of 
the interphalangeal joints of both hands, a noncompensable 
rating has been in effect throughout the appeal period under 
Diagnostic Code 5003.  The Board is reminded that according 
to 38 C.F.R. § 4.45, for the purpose of rating arthritis, 
multiple involvement of the interphalangeal, metacarpal and 
carpal joints of the upper extremities are considered groups 
of minor joints, ratable on a parity with major joints.  The 
Board interprets this as meaning that all PIP and DIP joints 
of one hand are ratable on a parity with one major joint of 
that extremity.  

Moreover, the factors of disability reside in reductions of 
their normal excursions of movement in different planes.  
Inquiry will be directed to these considerations: 
   (a)  Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon tie-up, contracted 
scars, etc.).  
   (b)  More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  
   (c)  Weakened movement (due to muscle injury, disease, or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).  
   (d)  Excess fatigability.  
   (e)  Incoordination, impaired ability to execute skilled 
movements smoothly.  
   (f)  Pain on movement, swelling, deformity or atrophy of 
disuse.  38 C.F.R. § 4.45 (2005).  

An October 1995 VA examination report reflects that X-rays 
showed degenerative joint disease of both hands, while 
September 1998 VA X-rays of the hands were reportedly normal.  
These conflicting X-ray reports will be resolved in the 
veteran's favor.  Degenerative joint disease of the 
interphalangeal joints of both hands is manifested by X-ray 
evidence of degenerative joint disease, all fingertips can 
touch the thumbs and median transverse fold of the palm, and 
there is reported pain on closing the fists.  

None of the medical evidence has associated left third digit 
pulley release surgery to degenerative joint disease of the 
interphalangeal joints.  Therefore, the Board will not 
consider left third digit surgery in the rating assigned for 
interphalangeal joint degenerative joint disease.  The RO has 
denied secondary service connection for shoulder disorders 
and the veteran did not appeal.  Therefore, the Board will 
not consider any shoulder-related symptom in the rating 
assigned for interphalangeal joint degenerative joint 
disease.  Although the most recent VA examination for the 
hands was accomplished in September 1998, the veteran has not 
specifically alleged that degenerative joint disease of the 
interphalangeal joints has worsened.  Thus, the Board will 
not remand the issue for fresh evaluation. 
A 10 percent evaluation is warranted where there is 
limitation of motion of the long finger such that there is a 
gap of one inch or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or with extension limited by 
more than 30 degrees.  A noncompensable rating is warranted 
where there is a gap of less than one inch between the 
fingertip and the proximal transverse crease of the palm, 
with the fingers flexed to the extent possible, and; 
extension limited by no more than 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229 (2005).  
Comparing the ranges of motion of the affected fingers to 
these criteria, it is clear that a compensable rating is not 
warranted.  However, because there is X-ray evidence of 
degenerative arthritis of the bilateral interphalangeal 
joints, Diagnostic Code 5003 also applies.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  In 
this case, X-rays have established involvement of two or more 
minor joint groups, that of the interphalangeal joints of the 
left hand, and that of the interphalangeal joints of the 
right hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).  Thus, the criteria for a 10 percent rating for 
degenerative joint disease of the interphalangeal joints of 
both hands are met.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the cervical mysotis and lumbar myositis and 
spondylosis disabilities have not been shown, or alleged, to 
cause such difficulties as marked interference with 
employment (beyond that which is compensated by the rating 
schedule) or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

New and Material Evidence 

As noted in the introduction, in October 1986, the RO denied 
service connection for vision problems and cataracts, among 
others.  The veteran was notified of that decision in an 
October 1986 letter from the RO.  Although he voiced an 
intent to appeal certain issues, he did not mention cataracts 
or vision problems.  Thus, the rating decision became final 
with respect to cataracts.  38 U.S.C.A. §§ 5108, 7105(b), (c) 
(West 2002).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a) (2001).

38 C.F.R. § 3.156(a) (2005) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The claim in this appeal was received prior to the 
effective date of the revision and must be evaluated using 
the earlier-more liberal-version of the regulation which 
states:

New and material evidence is evidence that has not 
been previously submitted to agency decision 
makers that bears directly and substantially upon 
the specific matter under consideration, that is 
neither cumulative nor redundant and that, by 
itself, or in connection with evidence previously 
assembled, is so significant that it must be 
considered to fairly decide the merits of the 
claim.  

38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the United States Court of 
Appeals for the Federal Circuit stressed that newly submitted 
evidence could be material if it resulted in a more complete 
record for evaluating the disability.  With respect to any 
application to reopen a finally decided claim, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the October 
1986 RO rating decision consists of service medical records 
(SMRs), a VA examination report, and the veteran's claim.  
These are briefly discussed below.

The SMRs reflect August 1967 and June 1968 consultations for 
bilateral pterygiae (a wing-like membrane from the 
conjunctiva to the cornea, Dorland's Illustrated Medical 
Dictionary 1384 (28th ed. 1994)).  The June 1968 report notes 
that the bilateral pinguecula (a yellowish spot of 
proliferation on the bulbar conjunctiva near the 
sclerocorneal junction, usually on the nasal side; seen in 
elderly people, Id., at 1295) had not reached the corneas as 
of yet.   

The SMRs also reflect that in September 1982 the veteran 
complained of near blurry vision.  A family history of 
glaucoma and cataract was noted.  Bilateral nasal pterygiae 
were noted.  The impressions were: [illegible handwriting]; 
no ocular pathology; and, presbyopia.  

A November 1985 retirement physical examination report 
reflects that the veteran's eyes were normal.  The veteran 
had completed a medical history questionnaire and had checked 
"Yes" to history of eye trouble.  The medical examination 
report does not address any eye trouble, however.  

In his February 1986 VA benefits application, the veteran 
reported eye problems, bilaterally, and reported that he had 
been treated for cataracts in August 1967 and for vision 
problems in September 1982.

A May 1986 VA examination report reflects that the veteran 
wore glasses.  No relevant diagnosis was given.

In October 1986, the RO denied service connection for 
cataracts.  The decision does not discuss cataracts or offer 
a basis for the denial; however, the veteran was notified of 
the denial of service connection for cataracts, but he did 
not appeal, and the decision became final.  

The Board must review the evidence submitted since the final 
October 1986 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the claim, or whether 
it results in a more complete record for evaluating the 
service connection claim.  

The new evidence includes an application to reopen the claim, 
VA clinical records, private clinical records, and the 
veteran's claim.

In April 1998, the veteran applied to reopen the claim.  He 
reported that eye surgery would soon be necessary.  He 
submitted a March 1998 private clinic report that notes a 
diagnosis of right eye cataract, and he reported that surgery 
was scheduled for September 1998. 

After reviewing the above evidence, the Board finds that it 
is sufficiently new and material to reopen the claim.  Prior 
considered evidence does not include a diagnosis of cataract.  
Because a current diagnosis is required to substantiate a 
claim, this is new and material evidence.  The Board will 
therefore grant the application to reopen the claim of 
entitlement to service connection for cataracts.  


ORDER

An increased 30 percent initial rating for cervical 
paravertebral myositis is granted for the entire appeal 
period, subject to the laws and regulations governing the 
payment of monetary benefits.

An increased 40 percent schedular rating for lumbar myositis 
with spondylosis is granted for the entire appeal period, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A separate 10 percent rating for right lower extremity 
radiculopathy is granted for the appeal period, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A separate 10 percent rating for left lower extremity 
radiculopathy is granted for the appeal period, subject to 
the laws and regulations governing the payment of monetary 
benefits.

New and material evidence having been received to reopen the 
claim of entitlement to service connection for bilateral 
cataracts, and to this extent the appeal is granted.


REMAND

Service Connection for Cataracts

Because the claim has been reopened, it must be readjudicated 
on the merits, after determining that all duty to assist and 
to notify the veteran under the VCAA has been satisfied.  
Included in this determination is consideration of whether 
the veteran current has a cataract or residuals of cataract 
and, if so, whether pterygiae and pinguiculae shown in the 
SMRs have led to cataracts, or whether any medication for 
service-connected disability has caused or aggravated any 
cataract.

Earlier Effective Dates

In an October 1996 rating decision, the RO granted increased 
ratings for cervical and for lumbar disorders, both effective 
from May 4, 1994.  In October 1996, the veteran requested 
earlier effective dates.  The Board construes the veteran's 
request as a timely NOD with the effective date of May 4, 
1994, for these increased ratings.  No SOC has been issued 
addressing entitlement to an earlier effective date.  Thus, a 
remand is necessary.  Manlincon, supra.  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Compensable Rating for Erosive Gastritis

A December 31, 1996, barium swallow study revealed erosive 
gastritis, duodenitis, and either hiatal hernia or 
gastrointestinal reflux. 

According to a September 1997 VA examination report, a barium 
study and endoscopic study showed erosive gastritis with 
ulcerations, "more likely the result of non-steroidal anti-
inflammatory drug use."  There was tenderness over the peri-
umbilical area and diffuse abdominal discomfort located at 
the epigastrium and lower abdomen.  There was fatty food 
intolerance, rare nausea and vomiting, moderate pain at 
times, poor appetite or anorexia, no significant weight 
change or generalized weakness.  The final diagnoses, after 
liver function testing, hepatitis panel, and upper 
gastrointestinal series, were non-steroidal anti-inflammatory 
drug induced erosive gastritis with ulcerations; irritable 
bowel syndrome; internal and external hemorrhoids; history of 
hepatitis C, minimal liver function abnormality; and, 
positive hepatitis A and negative hepatitis B.  

In an October 1997 rating decision, the RO granted service 
connection for erosive gastritis effective from February 7, 
1997, and assigned a noncompensable rating under Diagnostic 
Code 7399-7307.  

In April 1998, the veteran reported that his service-
connected ulcer condition had worsened since the October 1997 
rating decision and he requested an increased rating.  In 
January 1999, the veteran again reported that his medications 
caused hiatal hernia and digestive troubles.  No further 
examination is of record.

Whether a medical examination is "contemporaneous" depends on 
the circumstances of the case.  See Snuffer v. Gober, 10 Vet 
App. 400 (1997), and Caffrey v Brown, 6 Vet App 377, 381 
(1994) (where evidence indicated a material change in the 
disability or indicated that the current rating may be 
incorrect, a fresh medical examination was required).  In 
this case, a new gastrointestinal examination is necessary, 
as the veteran has alleged a material worsening of his 
gastritis since his September 1997 VA evaluation.  

Service Connection for Hiatal Hernia

The veteran has alleged that hiatal hernia is caused or 
aggravated by medication for service-connected disability.  
No medical professional has addressed this issue.  The record 
otherwise reflects a diagnosis of hiatal hernia or 
gastrointestinal reflux.  VA's duty to assist now includes 
providing a medical examination or obtaining a medical 
opinion where such is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A (d) (West 2002).  Therefore, a 
medical opinion should be obtained prior to adjudication of 
this claim.

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date and that these will be 
assigned if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should make 
arrangements for a VA examination, by an 
appropriate physician.  The claims file 
should be made available to the physician 
for review.  The physician is asked to 
review the pertinent evidence in the 
claims file and note that review in the 
report.  The physician is asked to 
examine the veteran and determine the 
current nature and severity of his 
service-connected erosive gastritis.  

The physician is also asked to address 
the following questions:

I.  Does the veteran currently have 
hiatal hernia or gastrointestinal 
reflux disease (GERD)?

II.  If the answer above is "yes", 
to either, is it at least as likely 
as not (50 percent or greater 
probability) that hiatal hernia or 
GERD had its onset in service?

III.  If the answer in II above is 
"no", then is it at least as 
likely as not (50 percent or greater 
probability) that hiatal hernia or 
GERD is caused or aggravated by any 
service-connected disability or 
medication taken for a service-
connected disability?  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should adjudicate 
the claims of entitlement to service 
connection for hiatal hernia and/or GERD, 
service connection for cataracts, and the 
claim of entitlement to a compensable 
rating for erosive gastritis.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given opportunity to respond.

4.  The RO should also issue an SOC 
addressing entitlement to an effective 
date earlier than May 4, 1994, for grant 
of an increased rating for cervical 
paravertebral myositis and for grant of 
an increased rating for lumbar myositis 
with spondylosis.  The issues will be 
returned to the Board after issuance of 
the SOC only if perfected by filing a 
timely substantive appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2005).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


